        Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 1 of 18 PageID #: 166




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ERIC D. JONES                                                                                PLAINTIFF

v.                                                                                 No. 4:19CV136-DAS

DR. TONY CASTILLO                                                                        DEFENDANTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Eric D. Jones, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff

alleges that the sole remaining defendant, Warden Timothy Morris: (1) failed to address the issue of

denial of adequate medical care, and (2) and retaliated against the plaintiff for seeking redress for his

grievances about medical care. The defendant has moved [34] for summary judgment; the plaintiff

has not responded to the motion, and the deadline to do so has expired. For the reasons set forth

below, the defendant’s motion [34] for summary judgment will be granted, and judgment will be

entered in favor of the defendant.

                                     Summary Judgment Standard

        Summary judgment is appropriate if the “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatory answers, or other materials” show

that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
        Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 2 of 18 PageID #: 167




matter of law.” FED. R. CIV. P. 56(a) and (c)(1). “The moving party must show that if the evidentiary

material of record were reduced to admissible evidence in court, it would be insufficient to permit the

nonmoving party to carry its burden.” Beck v. Texas State Bd. of Dental Examiners, 204 F.3d 629,

633 (5th Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066

(1988)). After a proper motion for summary judgment is made, the burden shifts to the non-movant to

set forth specific facts showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986); Beck, 204 F.3d at 633; Allen v.

Rapides Parish School Bd., 204 F.3d 619, 621 (5th Cir. 2000); Ragas v. Tennessee Gas Pipeline

Company, 136 F.3d 455, 458 (5th Cir. 1998). Substantive law determines what is material. Anderson,

477 U.S. at 249. “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Id., at 248. If the non-movant sets forth specific facts

in support of allegations essential to his claim, a genuine issue is presented. Celotex, 477 U.S. at 327.

“Where the record, taken as a whole, could not lead a rational trier of fact to find for the non-moving

party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587, 89 L. Ed. 2d 538 (1986); Federal Savings and Loan, Inc. v. Krajl, 968 F.2d 500, 503 (5th

Cir. 1992).

        The facts are reviewed drawing all reasonable inferences in favor of the non-moving party.

Allen, 204 F.3d at 621; PYCA Industries, Inc. v. Harrison County Waste Water Management Dist.,

177 F.3d 351, 161 (5th Cir. 1999); Banc One Capital Partners Corp. v. Kneipper, 67 F.3d 1187, 1198

(5th Cir. 1995). However, this is so only when there is “an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994); see Edwards v. Your Credit, Inc., 148 F.3d 427, 432 (5th Cir. 1998). In the absence of
                                                   -2-
        Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 3 of 18 PageID #: 168




proof, the court does not “assume that the nonmoving party could or would prove the necessary facts.”

Little, 37 F.3d at 1075 (emphasis omitted).

                                      Undisputed Material Facts 1

        At the time of filing his complaint, Eric Jones was an inmate in the custody of the Mississippi

Department of Corrections (“MDOC”) and has filed suit under 42 U.S.C. § 1983 for alleged violations

of his constitutional rights. Compl., [1] at 2. At all times relevant to his suit, he was incarcerated at

the Mississippi State Penitentiary (“Parchman”) located in Sunflower County, Mississippi. Id. Mr.

Jones alleges violation of his Eighth Amendment right to protection from cruel and unusual

punishment by deliberate indifference to a serious risk to his health.

        According to the allegations in the complaint, Mr. Jones was moved to Unit 29-A building in

September of 2017. Mr. Jones alleges that, since then, he has experienced deteriorating health,

including approximately 30 pounds of weight loss, cold sweats, mucus build-up in his lungs, muscle

aches, and flu-like symptoms. Id. at 8. Mr. Jones claims these ailments are symptoms of an as-yet-

undiagnosed serious illness. Id. His allegations present three primary areas in which MDOC has

failed to provide him with necessary medical treatment. First, Mr. Jones claims to have experienced

extreme weight loss, the cause of which has not been diagnosed. Doc. [1] at 6. Second, he alleges

that he suffers from asthma, as well as mucus in the lungs, and has been denied his asthma pump and

removed from chronic care or provided other necessary medical care for these conditions. Id. Mr.

Jones also suspects that the cause of his ailment is a sexually transmitted disease (“STD”) and alleges

he has not received STD testing he requested. Id. at 11.



        1
          The court has taken some of the plaintiff’s allegations and, for the purposes of this
memorandum opinion only, assumed them to be true. The defendants have not conceded the accuracy
of the allegations.
                                                    -3-
        Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 4 of 18 PageID #: 169




        Mr. Jones claims that two prison medical personnel, Nurse Steward and Dr. Castillo, have

repeatedly referred him to appointments with a physician at the Unit-42 hospital, but prison officials

have never taken him to the appointment. Id. at 9. He also alleges that in July of 2019, defendant

Morris moved him to a cell with no lights, electricity, sink, or water in retaliation for pursuing this

lawsuit. Id. at 11. Mr. Jones requests a complete physical exam and bloodwork to be performed

outside of MDOC’s influence (to diagnose the cause of his malady), monetary compensation, and

transfer to a different facility. Id. at 7. Defendant Timothy Morris was the Area-I Warden at the time,

and Mr. Jones seeks to hold him liable in his supervisory capacity.

        Eric Jones filed a grievance, ARP MS-18-1494, on September 19th, 2018, claiming that

transportation officers are refusing to pick him up for medical appointments; he also complained of

ongoing issues with cold sweats, vomiting, and a knot on his stomach. Exh. “A” at 000029.2 Mr.

Jones appealed this grievance through the second step. Id. at 000033. He filed another grievance,

ARP, MSP-18-164, concerning his asthma treatment, which he later canceled. Id. at 000017. Neither

grievance contains allegations of retaliation or the conditions of his cell.

                             Failure to Exhaust Administrative Remedies

        Mr. Jones has not exhausted the grievance process as to his claims of retaliation and

general conditions of confinement. The documents the parties have provided reveal that the

plaintiff did not exhaust the prison grievance process before filing the instant suit. Congress

enacted the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e et seq. – including its

requirement that inmates exhaust their administrative remedies prior to filing suit – in an effort to




        2
        The exhibits referenced in this memorandum opinion may be found attached to the
defendant’s motion [34] for summary judgment.
                                                    -4-
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 5 of 18 PageID #: 170




address the large number of prisoner complaints filed in federal courts. See Jones v. Bock, 549

U.S. 199, 202 (2007). Congress meant for the exhaustion requirement to be an effective tool to

help weed out the frivolous claims from the colorable ones:

       Prisoner litigation continues to ‘account for an outsized share of filings’ in federal
       district courts. Woodford v. Ngo, 548 U.S. 81, 94, n. 4, 126 S.Ct. 2378 (2006) (slip op.,
       at 12, n.4). In 2005, nearly 10 percent of all civil cases filed in federal courts
       nationwide were prisoner complaints challenging prison conditions or claiming civil
       rights violations. Most of these cases have no merit; many are frivolous. Our legal
       system, however, remains committed to guaranteeing that prisoner claims of illegal
       conduct by their custodians are fairly handled according to law. The challenge lies in
       ensuring that the flood of non-meritorious claims does not submerge and effectively
       preclude consideration of the allegations with merit. See Neitzke v. Williams, 490 U.S.
       319, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).

       Congress addressed that challenge in the PLRA. What this country needs, Congress
       decided, is fewer and better prisoner suits. See Porter v. Nussle, 534 U.S. 516, 524,
       122 S.Ct. 983, 152 L.Ed.2d 12 (2002) (PLRA intended to “reduce the quantity and
       improve the quality of prisoner suits”). To that end, Congress enacted a variety of
       reforms designed to filter out the bad claims and facilitate consideration of the good.
       Key among these was the requirement that inmates complaining about prison
       conditions exhaust prison grievance remedies before initiating a lawsuit.

Jones v. Bock, 549 U.S. 199, 203 (2007).

       The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e(a), requires prisoners to

exhaust any available administrative remedies prior to filing suit under 42 U.S.C. §1983. The

exhaustion requirement protects administrative agency authority, promotes efficiency, and

produces “a useful record for subsequent judicial consideration.” Woodford v. Ngo, 548 U.S.81,

89 (2006). A prisoner cannot satisfy the exhaustion requirement “by filing an untimely or

otherwise procedurally defective administrative grievance or appeal” because “proper exhaustion

of administrative remedies is necessary.” Woodford v. Ngo, 548 U.S. 81, 83-84 (2006); see also

Johnson v. Ford, 261 F. App’x 752, 755 (5th Cir. 2008)( the Fifth Circuit takes “a strict

approach” to the PLRA’s exhaustion requirement)(citing Days v. Johnson, 322 F.3d 863, 866 (5th

                                                 -5-
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 6 of 18 PageID #: 171




Cir. 2003)); Lane v. Harris Cty.Med.Dep’t, No. 06-20935, 2008 WL 116333, at *1 (5th Cir.

Jan.11,2008)( under the PLRA, “the prisoner must not only pursue all available avenues of relief;

he must also comply with all administrative deadlines and procedural rules”). Indeed, “a

prisoner must now exhaust administrative remedies even where the relief sought – monetary

damages – cannot be granted by the administrative process.” Booth v. Churner, 532 U.S. 731,

739 (2001).

       The requirement that claims be exhausted prior to the filing of a lawsuit is mandatory.

Gonzalez v. Seal, 702 F.3d 785 (5th Cir.2012). “Whether a prisoner has exhausted administrative

remedies is a mixed question of law and fact.” Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir.

2010). As “exhaustion is a threshold issue that courts must address to determine whether

litigation is being conducted in the right forum at the right time, . . . judges may resolve factual

disputes concerning exhaustion without the participation of a jury.” Id. at 272. The Supreme

Court has also recognized the need for a prisoner to face a significant consequence for deviating

from the prison grievance procedural rules:

       The benefits of exhaustion can be realized only if the prison grievance system is given
       a fair opportunity to consider the grievance. The prison grievance system will not
       have such an opportunity unless the grievance complies with the system’s critical
       procedural rules. A prisoner who does not want to participate in the prison grievance
       system will have little incentive to comply with the system’s procedural rules unless
       noncompliance carries a sanction . . . .

Woodford at 95.

       Mississippi Code Annotated § 47-5-801 grants the Mississippi Department of Corrections

the authority to adopt an administrative review procedure at each of its correctional facilities.

Under this statutory authority, the Mississippi Department of Corrections has set up an

Administrative Remedy Program (“ARP”) through which an inmate may seek formal review of a

                                                 -6-
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 7 of 18 PageID #: 172




grievance relating to any aspect of his incarceration. This court approved the ARP Program in

Gates v. Collier, GC 71-6-S-D (N.D. Miss. Feb. 15, 1994). See also Marshall v. Price, 239 F.3d

365, 2000 WL 1741549, at *1 (5th Cir. Nov. 6, 2000). On September 19, 2010, the ARP process

was changed from three steps to two. See Gates v. Barbour, No. 4:71CV6-JAD, Doc. 1242

(N.D. Miss. Aug. 19, 2010); Threadgill v. Moore, No. 3:10CV378-TSL-MTP, 2011 WL

4388832, at *3 n.6 (S.D. Miss. July 25, 2011).

        The two-step ARP process begins when an inmate first submits his grievance in writing to the

prison’s Legal Claims Adjudicator within thirty days of the incident. Howard v. Epps, No. 5:12CV61-

KS-MTP, 2013 WL 2367880, at *2 (S.D. Miss. May 29, 2013). The Adjudicator initially screens the

grievance and determines whether or not to accept it into the ARP process. Id. The screening phase

operates as a filter – applied before the formal grievance process begins – to remove procedurally

defective or otherwise invalid grievances. As set forth above, a prisoner cannot satisfy the exhaustion

requirement by filing a procedurally defective grievance or appeal. Woodford, supra. Hence,

rejection of a grievance during the screening phase terminates the grievance – and does not count as

exhaustion of the grievance process. See Seales v. Shaw, No. 5:15-CV-59-KS-MTP, 2016 WL

616749, at *3 (S.D. Miss. Jan. 26, 2016), report and recommendation adopted sub nom. Seales v.

Wilkinson Cty. Corr. Facility, No. 5:15-CV59-KS-MTP, 2016 WL 616385 (S.D. Miss. Feb. 16,

2016) (finding rejection during initial MDOC screening process not to constitute exhaustion);

Goldmon v. Epps, No. 4:14-CV-0112-SA-SAA, 2015 WL 5022087, at *3 (N.D. Miss. Aug. 24,

2015) (same); see also Robinson v. Wheeler, 338 Fed. Appx. 437 (5th Cir. 2009) (per curiam)

(not reported) (upholding Louisiana initial screening provision of prison grievance process).

However, if the defects in the original grievance were minor (“technical” or “matters of form”)

an inmate may submit a corrected grievance within five days of the rejection:
                                                 -7-
          Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 8 of 18 PageID #: 173




          If a request is rejected for technical reasons or matters of form, the inmate shall have
          five days from the date of rejection to file his/her corrected grievance.

See https://www.mdoc.ms.gov/Inmate-Info/Documents/CHAPTER_VIII.pdf (last visited April 3,

2019)).

          If accepted, the grievance is forwarded to the appropriate official who then issues a First

Step Response to the complaining inmate. Howard, supra. If the inmate is unsatisfied with the

first response, he may continue to the Second Step by completing an appropriate ARP form and

sending it to the Legal Claims Adjudicator. Id. The Superintendent, Warden or Community

Corrections Director will then issue a final ruling, or Second Step Response – which completes

the ARP process. Id. Issuance of the Second Step Response is the only way to complete the

grievance process. If the inmate is unsatisfied with that response, he may file suit in state or

federal court. Id.

          In his complaint, Eric Jones alleges that Warden Morris moved him to Unit 29-A building to a

cell without power, lights, or running water in retaliation for pursuing his legal remedies. Doc. [1] at

11. Mr. Jones alleges that the conditions of his cell are so poor that they violate his constitutional

rights – and that his move there was part of an effort to retaliate against him by Defendant Morris.

These allegations, are not, however, included in any of the grievances he attached to his complaint or

on file with MDOC. See Doc. [1] and Exhibit “A”, generally. Mr. Jones failed to present these claims

to the grievance process – and thus failed to exhaust his available administrative remedies, as required

by the PLRA. Further, though Mr. Jones filed several grievances concerning medical treatment, he

did not pursue his grievance concerning asthma treatment to the second step of the process. Exhibit

“A” at 000001. In addition, none of his grievances, including ARP MSP-18-1494 (which he did take

through both steps of the process), refer to Warden Morris by name or description. For these reasons,


                                                     -8-
        Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 9 of 18 PageID #: 174




Mr. Jones’ claims regarding retaliation and poor general conditions of confinement must be dismissed

for failure to exhaust administrative remedies.

                                     Denial of Medical Treatment

        In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners

[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment

. . . whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The test for establishing deliberate

indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 838.

        Only in exceptional circumstances may a court infer knowledge of substantial risk of serious

harm by its obviousness. Id. Negligent conduct by prison officials does not rise to the level of a

constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986), Davidson v.

Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986). In cases such as this, arising from delayed medical

attention rather than a clear denial of medical attention, a plaintiff must demonstrate that he suffered

substantial harm resulting from the delay in order to state a claim for a civil rights violation. Mendoza

v. Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S. D. Miss.

2000). A prisoner’s mere disagreement with medical treatment provided by prison officials does not
                                                   -9-
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 10 of 18 PageID #: 175




state a claim against the prison for violation of the Eighth Amendment by deliberate indifference to his

serious medical needs. Gibbs v. Grimmette, 254 F.3d 545 (5th Cir. 2001), Norton v. Dimazana, 122

F.3d 286, 292 (5th Cir. 1997).

        “Deliberate indifference is not established when medical records indicate that [the

plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s

requests in a manner he desired or the prisoner’s disagreement with the treatment. Id.; Miller v.

Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498.

        Mr. Jones’ Treatment:

        Despite Mr. Jones’ claims, medical staff regularly saw him, providing diagnostic treatment and

monitoring his condition. He submitted a sick call request on September 20th, 2018 complaining of

cold sweats and vomiting. Ex. “B” at 000941-000942. This is the same complaint made in ARP 18-

1494. Doc. [1] at 12-14. Mr. Jones’ institutional medical record shows that he was then scheduled for

an appointment on September 21, 2018, which was rescheduled several times and ultimately canceled

due to staffing issues. Exhibit “B” at MDOC 000939-000940. However, on September 27, 2018, a

week after his sick call request, Mr. Jones was seen for a sick call request received on September 20th,

2018. Id. at 000942. At that appointment, Mr. Jones complained of cold sweats and weight loss, but

having a good appetite. Id. Medical staff then ordered a series of laboratory tests to attempt to

identify the problem. Id. at 000943. These included tests for his Hemoglobin A1c and glucose levels,
                                                 - 10 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 11 of 18 PageID #: 176




thyroid hormone levels, and a comprehensive metabolic panel. Id. at 000945-000949. On October

16, 2018, medical staff saw Mr. Jones again concerning the results of his lab tests, weight loss, and

kidney pain. Id. at 000950. The results showed a slight hemoglobin deficiency, but was otherwise

normal. Id. at 000950 and 0001743-001474.

        In response to many sick call requests during the relevant period, MDOC medical personnel

took Jones’ vitals. His medical records show that MDOC medical personnel took his vital signs on

sixteen occasions between November 2017 and August 2019. See Ex. “B’ at 000836, 000852,

000862, 000864, 000872, 000875, 000905, 000910, 000936-000937, 000949-942, 000957, 000964,

001010, 001013, 001017, 001034. These vital signs included his weight, oxygenation saturation

levels and respiration – critical measurements that can identify illnesses affecting the lungs. See Id.

Mr. Jones contends that monitoring is insufficient to diagnose what he considers to be a severe

mystery ailment. His medical records show regular monitoring by MDOC staff, but are devoid of any

sign that he is suffering from an undiagnosed illness.

        Indeed, in August 2019, one month before filing his complaint, Jones had a slightly elevated

124/86 blood pressure, pulse of 76, 98.4-degree temperature, a normal heart rate, a respiration rate of

eighteen breaths per minute, and a 98 percent oxygen saturation rate at room temperature. Id. at 1034.

With the exception of those taken during a January 2018 episode (during which he was treated and

monitored overnight for asthma), Mr. Jones’ vitals were similar throughout the relevant period, though

his blood pressure has improved over time.

        Mr. Jones points to what he characterizes as sudden and rapid weight loss in 2018 as evidence

that MDOC officials should recognize that he is ill. Indeed, he did lose quite a bit of weight in 2018 –

approximately 23 pounds over eight months (from 175 pounds in February to 152 pounds in October).

Ex. “B” at 000910 and 000949 to 000951. An approximately three-pound-per-month weight loss is
                                                  - 11 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 12 of 18 PageID #: 177




not so extreme as to indicate to a physician a patient is seriously ill. In August 2019, one month

before filing his complaint, Mr. Jones weighed 152 pounds. Id. at 1034. At that weight, Mr. Jones’

Body Mass Index was 20.69, which does not qualify as “underweight.”3 Id.

        Jones also claims prison officials denied him access to an asthma pump and chronic care and

well as treatment for other unspecified lung-related ailments. He failed to mention in his complaint

that he also suffers from COPD (Chronic Obstructive Pulmonary Disease). Id. at 000938. For his

asthma, Jones had been prescribed a Xoponex inhaler since 2015. Id. at 000058. In January of 2018,

Jones submitted a sick call stating that his inhaler was not working anymore, and, because his

symptoms suggested a possible asthmatic episode, he underwent treatment regarding difficulty

breathing. Id. at 000851. Mr. Jones complained of fluid in his lungs, coughing, and wheezing.

MDOC officials took his vitals and discovered that his oxygen levels had dropped to 88. Id. at

000872. He was given oxygen and kept under overnight observation, until his oxygen saturation was

98% with non-labored breathing. Id. at 000888. A few days later, a nurse noted that he was “up and

about” in his cell, with no respiratory distress noted. Id. at 000909.

        Medical staff continued to treat Mr. Jones with Xoponex until September of 2018, when the

medication was discontinued due to his non-compliance, and asthma was removed as a problem on

his chart (which read afterwards that Jones had a history of asthma). Id. at 000938-000939. In

November 2018, two months after he was taken off his inhaler, he submitted a sick call requests

complaining of difficulty breathing and stated that his lungs felt as they did during his January



                3
                    A Body Mass Index (BMI) of 18.5 or lower is considered underweight.

        https://www.cdc.gov/healthyweight/assessing/index.html#:~:text=If%20your%20BMI
        %20is%20less,falls%20within%20the%20obese%20range.

                                                  - 12 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 13 of 18 PageID #: 178




episode. Medical personnel examined him and determined that he had common cold symptoms and

exhibited no distress. Id. at 000964-000965.

        Mr. Jones’ medical records show a pattern of regular treatment and medication for his asthma

and other lung-related complaints. He was removed from his asthma pump, not out of deliberate

indifference to his health, but because he no longer needed it and was not taking it – or not taking it

properly.

        Mr. Jones has also alleged that the defendant has deprived him of necessary STD testing. He

requested STD testing in August of 2019, and MDOC records do not reflect that he received it.

However, his stated basis for this request was that he had gotten a tattoo, and the nurse’s notes reflect

that he had a knowledge deficit regarding STDs. Id. at 001035. Mr. Jones did not present, nor does he

allege, any symptoms of life-threatening or serious illness related to STDs. While he may not have

gotten the medical care he requested, nothing in his records or contained in his complaint reflect that a

sexually transmitted disease poses a serious risk to his health.

        No Evidence of Denial of Adequate Medical Care

        In this case, Mr. Jones received ongoing medical care for his various complaints, including

examinations and diagnostic testing. He, at most, alleges that he disagrees with the medical treatment

he has received, and, as set forth above, his disagreement does not rise to the level of a constitutional

claim. Gibbs, supra. These allegations must be dismissed for failure to state a claim upon which

relief could be granted.

                                      No Evidence of Retaliation

        Prison officials may not retaliate against prisoners for exercising their constitutional rights.

Morris v. Powell, 449 F.3d 682, 684 (5th Cir. 2006). On the other hand, courts must view such claims

with skepticism to keep from getting bogged down in every adverse action prison officials take. Id.
                                                   - 13 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 14 of 18 PageID #: 179




The elements of a claim under a retaliation theory are the plaintiff’s invocation of “a specific

constitutional right,” the defendant’s intent to retaliate against the plaintiff for his or her exercise of

that right, a retaliatory adverse act, and causation, i.e., “but for the retaliatory motive the complained

of incident . . . would not have occurred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.1995)

(citations omitted ), cert. denied, 516 U.S. 1084, 116 S. Ct. 800, 133 L. Ed. 2d 747 (1996). A

prisoner seeking to establish a retaliation claim must also show that the prison official’s conduct was

sufficiently adverse so that it would be capable of deterring a person of ordinary firmness from

exercising his constitutional rights in the future. Winding v. Grimes, 4:08CV99-FKB, 2010 WL

706515 at 3 (S.D. Miss. Feb. 22, 2010); citing Morris v. Powell, 449 F.3d 682, 684–85 (5th Cir. 2006)

at 685. A single incident involving a minor sanction is insufficient to prove retaliation. Davis v.

Kelly, 2:10CV271-KS-MTP (citing Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999),

2:10CV271-KS-MTP, 2012 WL 3544865 Id.). Similarly, inconsequential (de minimis) acts by prison

officials do not give rise to an actionable retaliation claim. See Morris at 685.

        In this case, Eric Jones must prove that he engaged in constitutionally protected activity

(seeking redress for grievances), faced significant adverse consequences, and that such action was

taken “in an effort to chill [his] access to the courts or to punish [him]for having brought suit.”

Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1296 (5th Cir.), cert. denied, 513 U.S. 926, 115 S. Ct. 312, 130

L. Ed. 2d 275 (1994); see also Serio v. Members of Louisiana State Board of Pardons, 821 F.2d 1112,

1114 (5th Cir.1987). The showing in such cases must be more than the prisoner’s “personal belief that

he is the victim of retaliation.” Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995). Johnson v.

Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997).

        The Fifth Circuit has made clear the dangers of permitting retaliation claims to proceed in the

absence of factual allegations to support an inference of a retaliatory motive. In Whittington v.
                                                    - 14 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 15 of 18 PageID #: 180




Lynaugh, 842 F.2d 818, 819 (5th Cir. 1988), the plaintiff, Daniel Johnson, had filed numerous

lawsuits against administrators and staff within the Texas prison system. The defendants then

denied Johnson’s request to have his custody status upgraded, and Johnson alleged that the

denial was in retaliation for filing his previous suits. Id. The Fifth Circuit rejected Johnson’s

claim – and explained why courts must insist upon specific factual allegations to support an

inference of retaliation:

       If we were to hold that [Johnson] by his allegations in this case had established a case
       which was entitled to the full panoply of discovery, appointment of counsel, jury trial
       and the like, we would be establishing a proposition that would play havoc with every
       penal system in the country. Prison administrators must classify and move prisoners.
       It is a virtual truism that any prisoner who is the subject of an administrative decision
       that he does not like feels that he is being discriminated against for one reason or
       another, such as the past filing of a grievance, a complaint about food or a cellmate, or
       a prior complaint that he was not being treated equally with other prisoners. If we
       were to uphold the further pursuit of [Johnson’s] complaint in this case we would be
       opening the door to every disgruntled prisoner denied the next level of trustyship,
       reassigned to another prison job, moved to another cell, [or] claiming his shoes were
       uncomfortable, to bring such a suit.

Whittington v. Lynaugh, 842 F.2d 818, 819 (5th Cir. 1988).

       Prisoners routinely file grievances against prison staff on an ongoing basis, for any

number of reasons. As such, it is not uncommon for a prisoner to file a grievance, then receive a

Rule Violation Report (or face some other adverse event) sometime thereafter. Thus, to avoid

turning nearly adverse action against a prisoner into a claim of retaliation, courts insist upon

additional allegations or evidence to substantiate a retaliation claim, such as prison staff issuing

threats of disciplinary action if an inmate files further grievances, staff members pulling an

inmate aside to threaten him, members of prison staff perpetrating unprovoked acts of violence

against an inmate, or prison staff members wholly fabricating charges of prison rule violations


                                                 - 15 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 16 of 18 PageID #: 181




against an inmate. See Decker v. McDonald, 2010 WL 1424322 (E.D. Tex. 2010) (Magistrate

Judge’s Report and Recommendation) (unpublished), adopted by the District Court, 2010 WL

1424292 (E.D. Tex.) (unpublished).

        Mr. Jones has simply offered no evidence to suggest that Warden Morris caused his

transfer to another unit at Parchman. His complaint alleges only that in July of 2019, he was moved

to Unit 29 building to a cell with no lights or working sink. Jones states that he “…believes this to be

in retaliation for his legal efforts. Warden Morris made the move.” Id. Doc. [1] at 11. Mr. Jones

provides no evidence to support that Warden Morris was responsible for the transfer – or that the

transfer was made in retaliation for exercising his legal rights. Jones’ drill down report shows that he

began his most recent stay at Parchman in Unit 29-A beginning in September of 2017. Ex. “C” at

000070. After a stay in the prison hospital, he was moved to 29-L from February 2018 to July 2019,

when he was moved back to 29-A for the remainder of his stay at Parchman. Id. at 000070.

        However, the drill down report also shows that the officer ordering the move to 29-A was

Lakeisha Galloway, not Warden Morris. Id. The exhibits attached to the Complaint show grievances

concerning these allegations dating from September of 2018, and Mr. Jones did not file the present

action until September of 2019. See Doc [1]. He was moved back to 29-A almost a year after he

began filing grievances – and two months before he filed the instant suit. He has alleged no facts to

support his claim that the move was directed by Warden Morris or motivated by retaliation; nor has he

provided a timeline showing causation between his exercise of a constitutional right and the move to

29-A. Indeed, Mr. Jones provides nothing more than his bare allegation that he is the victim of

retaliation; he has offered no facts to show that the move was anything more than a routine

administrative action. For these reasons, judgment will be entered in favor of the defendant regarding

Mr. Jones’ claim of retaliation.
                                                  - 16 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 17 of 18 PageID #: 182




                                           Supervisor Liability

        Eric Jones’ claim against defendant Warden Morris also fails because Jones has not

established liability against Morris as a supervisor. A plaintiff proceeding under 42 U.S.C. § 1983

cannot establish that a government official violated the plaintiff’s constitutional rights simply by virtue

of the official’s role as a supervisor. Monell v. Department of Social Services, 436 U.S. 658, 691

(1978). For a plaintiff to state a valid claim under § 1983, he must “identify defendants who are either

personally involved in the constitutional violation or whose acts are causally connected to the

constitutional violation alleged.” Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995) (citing Lozano

v. Smith, 718 F.2d 756, 768 (5th Cir. 1983)). A § 1983 plaintiff cannot proceed against a prison

official based solely on the official’s participation in the prison grievance process. Dehghani v.

Vogelgesang, 226 Fed.Appx. 404, 406 (5th Cir. 2007). There are only two scenarios in which a

supervisor may be held liable under § 1983: (1) when he affirmatively participates in the incident, and

(2) when he implements an unconstitutional policy that results in constitutional injury. Wernecke v.

Garcia, 591 F.3d 386, 401 (5th Cir. 2009). Indeed, a federal court cannot hold a supervisor liable for

failure to supervise his subordinates – even when he is present on the scene – because, after Ashcroft

v. Iqbal, 556 U.S. 662, 662, 129 S. Ct. 1937, 1939, 173 L. Ed. 2d 868 (2009), “a government

official can be held liable only for his own misconduct.” Carnaby v. City of Houston, 636 F.3d 183,

189 (5th Cir. 2011).

        Though failure to train employees may rise to the level of an official government policy –

giving rise to a claim under 42 U.S.C. § 1983, such claims are a rarity:

        In limited circumstances, a local government’s decision not to train certain employees
        about their legal duty to avoid violating citizens’ rights may rise to the level of an
        official government policy for purposes of § 1983. A municipality’s culpability for a
        deprivation of rights is at its most tenuous where a claim turns on a failure to train.
        See Oklahoma City v. Tuttle, 471 U.S. 808, 822–823, 105 S.Ct. 2427, 85 L.Ed.2d 791
                                                  - 17 -
       Case: 4:19-cv-00136-DAS Doc #: 39 Filed: 05/06/21 18 of 18 PageID #: 183




       (1985) (plurality opinion) (“[A] ‘policy’ of ‘inadequate training’ ” is “far more
       nebulous, and a good deal further removed from the constitutional violation, than was
       the policy in Monell ”). To satisfy the statute, a municipality's failure to train its
       employees in a relevant respect must amount to “deliberate indifference to the rights of
       persons with whom the [untrained employees] come into contact.” Canton, 489 U.S.,
       at 388, 109 S.Ct. 1197. Only then “can such a shortcoming be properly thought of as a
       city ‘policy or custom’ that is actionable under § 1983.” Id., at 389, 109 S.Ct. 1197.

Connick v. Thompson, 563 U.S. 51, 61, 131 S. Ct. 1350, 1359–60, 179 L. Ed. 2d 417 (2011).

       In this case, Mr. Jones has not alleged that Morris was personally directing his care; nor has he

alleged that Morris failed to train his subordinates or implemented an unconstitutional policy, which

caused Mr. Jones injury. As such, defendant Morris is entitled to summary judgment on this issue.

                                             Conclusion

       For the reasons set forth above, the defendants’ motion for summary judgment will be granted,

judgment will be entered in favor of the defendants in all respects. A final judgment consistent with

this memorandum opinion will issue today.

       SO ORDERED, this, the 6th day of May, 2021.


                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE




                                                 - 18 -
